PER CURIAM
Husband appeals a dissolution judgment. The trial court ruled that the “property settlement agreement, dated January 19, 1988, is set aside as inequitable” and ordered husband to pay $400 per month spousal support. Husband contends that the court lacked any basis to refiise to incorporate the settlement agreement in the judgment or to impose spousal support. The record on appeal consists only of the trial court file. We cannot review those contentions on this record. Vale v. Brooks, 235 Or 295, 384 P2d 141 (1963).
Affirmed. No costs to either party.